DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 22 recites the limitation "the Ethernet PHY" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 are rejected as dependent on claim 22.

Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 29, the recited language “and/or” is indefinite since it is not clear to interpret the language as an “and” or an “or” and what is being claimed. Clarification is required.
Claim 30, the recited limitation “the auxiliary component is integrated in the FPGA” is indefinite since the limitation contradicted to “the logic component being positioned between the FPGA and the interface” in claim 26. Clarification is required.
Claim 30 is rejected as dependent on claim 29.
For examining purpose the language “and/or” is interpret as an “or”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 20-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaibbawa Mishra et al. (“REoN: A Protocol for Reliable Software-Defined FPGA Partial Reconfiguration over Network”, 2016 International Conference on Reconfigurable Computing and FPGAS (RECONFIG)).
Claim 14, Vaibbawa a method for programming a Field Programmable Gate Array (rFPGA, Fig. 1(a) and see Abstract,…FPGA…) via a network being operated according to a predetermined communications protocol (see, section II. BACKGROUND AND MOTIVATION,….we propose a framework which allows FPGA as a standalone 
establishing, via the network, a communications connection (see section IV., C. Protocol Flow) between the FPGA (Rfpga, Fig. 1(a)) and an external master (Fig. 1(a), Software Defined – Centralized Network Controller) connected to the network; 
setting the FPGA into a programming mode (Fig. 3(a), Start Config Request); 
the FPGA receiving an FPGA programming image for programming the FPGA (Fig. 3(a), Bit file downloading phase) from the external master according to the predetermined network communications protocol in a sequence of frames (see section IV., A. Protocol Specification,…The REoN maximum packet size is 1472 (include e byte REoN header) following the Ethernet standard is maximum of 1500 bytes (excluding Ethernet frame headers and FCS) including IP, UDP and REoN headers and payloads), each of the frames (see Fig. 2) comprising a payload section (Fig. 2, Payload (10-1464)) and protocol overhead section (Fig. 2, RRP Header), each payload section comprising a portion of the programming image (see section IV., B. Packet Structure); 
parsing the sequence of frames (see section IV., D. FPGA Design, page 3, lines 8-23); and 
enabling FPGA writing only during receiving of the payload section of each of the frames received and writing a portion of programming data of the payload section into the FPGA (see section IV., D. FPGA Design, page 4, left column, lines 8-13), wherein the receiving of the FPGA programming image and parsing of the sequence of frames is performed by a permanently programmed or hardwired logic component (Fig. 4, Remote Reconfiguration Engine).

Claim 16, Vaibbawa the method of claim 14, further comprising: - after a predetermined number of the frames that are sufficient for loading a valid FPGA configuration image has been received, assuming, by the FPGA, control of an interface between the external master and the FPGA and starting an exchange of traffic with the external master (when the FPGA resume normal operation).
Claim 20, Vaibbawa the method according of claim 16, wherein the logic component is circuitry (Remote Reconfiguration Engine is circuitry).
Claim 21, Vaibbawa the method of claim 20, wherein the circuitry is a glue logic type, PLA type, or PLD type (Remote Reconfiguration Engine is programmable type or PLD).

4.	Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirazi et al. (8,224,638).
Claim 14, Shirazi discloses a method for programming a Field Programmable Gate Array (140, Fig. 1 and see col. 3, lines 65-67, …a PLD, such as a field programmable gate array (FPGA), from a client system…) via a network (Communications Link 125) being operated according to a predetermined communications protocol (col. 4, line 63 – col. 5, line 3), the method comprises comprising: 

setting the FPGA into a programming mode (Step 620, Fig. 6); 
the FPGA receiving an FPGA programming image for programming the FPGA (Step 630, Fig. 6) from the external master according to the predetermined network communications protocol in a sequence of frames (col. 10, line 56 – col. 11, line 36), each of the frames (Figs. 4-5) comprising a payload section (Ethernet Payload) and protocol overhead section (Ethernet Header), each payload section comprising a portion of the programming image (Configuration Protocol Data); 
parsing the sequence of frames (col. 11, lines 62-65); and 
enabling FPGA writing only during receiving of the payload section of each of the frames received and writing a portion of programming data of the payload section into the FPGA (col. 11, line 65 – col. 11, line 10), wherein the receiving of the FPGA programming image and parsing of the sequence of frames is performed by a permanently programmed or hardwired logic component (col. 7, lines 54-56).
Claim 15, Shirazi discloses the method according to claim 14, wherein the predetermined network communications protocol is an Ethernet protocol (col. 5, lines 4-21, ….Ethernet protocol…).
Claim 16, Shirazi discloses the method of claim 14, further comprising: - after a predetermined number of the frames that are sufficient for loading a valid FPGA configuration image has been received, assuming, by the FPGA, control of an interface 
Claim 17, Shirazi discloses the method of claim 16, wherein the interface is a gigabit media-independent Interface (GMII) interface (see col. 5, lines 14-20, …Layer-2 Ethernet switch….data can be addressed directly with unique Ethernet media access control (MAC) addresses without any higher layer of network protocol encapsulation, address translation, and/or routing…).
Claim 18, Shirazi discloses the method of claim 16, further comprising: disabling the FPGA image download after starting the exchange of traffic (when the FPGA resume normal operation).
Claim 19, Shirazi discloses the method of claim 16, wherein the external master is a network server with an Ethernet physical layer (115, Fig. 1 and col. 5, lines 32-35,… physical connections as communications interface 115..) directly attached thereto.
Claim 20, Shirazi discloses the method according of claim 16, wherein the logic component is circuitry (processor 235 is circuitry).
Claim 21, Shirazi discloses the method of claim 20, wherein the circuitry is a glue logic type (processor 235), PLA type, or PLD type.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaibbawa Mishra et al. (“REoN: A Protocol for Reliable Software-Defined FPGA Partial Reconfiguration over Network”, 2016 International Conference on Reconfigurable Computing and FPGAS (RECONFIG)) in view of Alachiotis N., et al. (“Efficient PC-FPGA Communication over Gigabit Ethernet”, Computer and information Technology (CIT)).
Claim 22, Vaibbawa discloses an Ethernet PHY (Software Defined – Centralized Network Controller with Ethernet PHY, see section IV., A. Protocol Specification,…Ethernet… ) and the invention substantially as claimed, but does not disclose the logic component is the glue type logic, the glue logic type comprising a digital counter and at least one comparator provided between the Ethernet PHY and the FPGA.
In the same field of endeavor, Alachiotis an Ethernet packet receiver comprising a counter and a comparator (page 1732, left-hand column,…The packet receiver unit consists of a counter, a comparator, and logic. When a packet arrives, the incoming bytes are counted and the comparator detects the last byte of the header section, i.e., the UDP checksum field…).

Claim 24, Vaibbawa in view of Alachiotis discloses the claimed invention except for wherein the counter is a 10-bit counter. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the counter as a 10-bit counter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 26-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirazi et al. (8,224,638) in view of Alachiotis N., et al. (“Efficient PC-FPGA Communication over Gigabit Ethernet”, Computer and information Technology (CIT)).
Claim 26, Shirazi discloses a communication apparatus (Fig. 1) comprising: 
a communications network (Communications Link 125) in which an external master (Client 110) and an FPGA (140  and see col. 3, lines 65-67, …a PLD, such as a field programmable gate array (FPGA)…)  are connected to each other via an interface (Communications Interface 115), and are adapted to communicate with each other according to a predetermined network communications protocol (col. 4, line 63 – col. 5, line 3); the FPGA configured to boot itself directly from the network (605, Fig. 6), a logic component (Communications Interface 135) being positioned between the FPGA and the interface. Therefore, Shirazi discloses the invention substantially as claimed, but 
In the same field of endeavor, Alachiotis an Ethernet packet receiver comprising a counter and a comparator (page 1732, left-hand column,…The packet receiver unit consists of a counter, a comparator, and logic. When a packet arrives, the incoming bytes are counted and the comparator detects the last byte of the header section, i.e., the UDP checksum field…).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the Communications Interface 135 of Vaibbawa with a counter, a comparator, and logic, as taught by Alachiotis, in order to counts the incoming bytes and the detects the last byte of the header section of the arrived packet for a total number of bytes that are transmitted.
Claim 27, Shirazi discloses the communication apparatus of claim 26, wherein the logic component is circuitry configured as a glue logic type (Communications Interface 135).
Claim 28, Shirazi discloses the communication apparatus of claim 26, wherein the external master is a network server, the predetermined network communications protocol is Ethernet (col. 5, lines 4-21, ….Ethernet protocol…), and the interface is a gigabit media-independent Interface (GMII) interface (see col. 5, lines 14-20, …Layer-2 Ethernet switch….data can be addressed directly with unique Ethernet media access control (MAC) addresses without any higher layer of network protocol encapsulation, address translation, and/or routing…).

Claim 31, Shirazi discloses the communication apparatus of claim 26, wherein the communication apparatus is configured to support a physical layer protocol, VLAN protocols, routing protocols (see col. 5, lines 4-2), and transport protocols.

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirazi et al. (8,224,638) in view of Alachiotis N., et al. (“Efficient PC-FPGA Communication over Gigabit Ethernet”, Computer and information Technology (CIT)) and further in view of Burney et al. (7,696,781).
Shirazi and Alachiotis discloses the invention substantially as claimed, but does not disclose wherein the auxiliary component is integrated in the PPGA.
In the same field of endeavor, Burney discloses a communication interface (250, Fig. 2) integrated in the FPGA to support any appropriate communication protocol, such as Ethernet or PCI-Express (see col. 3, lines 34-46); furthermore, teaches by embedding the interface 250 in the FPGA provide many benefits, such as reducing system cost, occupies less area and consumes less power (col. 4, lines 57-67).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the Communications Interface 135 of Vaibbawa in .
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/30/21